UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1329


In re: KEVIN STRUSS,

                     Petitioner.



                On Petition for Writ of Mandamus. (5:21-hc-02033-FL)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kevin Struss, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Struss petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. The present record does not reveal undue delay in

the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2